Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone F. Webb appeals a district court order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c) (2006) and denying his motion for reconsideration. We affirm. Because the amendment in question did not lower Webb’s Guidelines sentence, we find the district did not abuse its discretion denying the motion. United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (stating standard of review). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.